479 F.2d 1047
UNITED STATES of America, Plaintiff-Appellee,v.Charlie F. PARKER, Defendant-Appellant.
No. 73-1595 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
July 5, 1973.

Joe C. LeSage, Jr., Shreveport, La., John B. Benton, Jr., Minden, La., for defendant-appellant.
Donald E. Walter, U. S. Atty., D. H. Perkins, Jr., Asst. U. S. Atty., Shreveport, La., for plaintiff-appellee.
Before GEWIN, COLEMAN and MORGAN, Circuit Judges.
PER CURIAM:


1
The appellant sought to withdraw his plea of guilty to one count of a six count indictment charging Securities Fraud, Mail Fraud, and Conspiracy.  He alleged that a plea bargain which prompted the plea had not been kept, Santobello v. New York, 404 U.S. 257, 92 S.Ct. 495, 30 L.Ed.2d 427 (1971).  Upon an examination of the record, which included an evidentiary hearing and the findings of the District Court announced from the Bench at the conclusion of that hearing, we are of the opinion that the appeal from the order denying the withdrawal of the guilty plea is wholly without merit.

The judgment of the District Court is

2
Affirmed.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I